DETAILED ACTION

Claims 1-11 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 08/10/2022 have been fully considered and are persuasive.  The Non-Final Rejection of 05/10/2022 has been withdrawn.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to a real-time clock module, An electronic device and a vehicle.
The claimed invention as set forth in claim 1 (broadest claim) recites features such as:
A real-time clock module comprising: 
an oscillation circuit; 
a storage unit that stores adjustment data used to adjust an oscillation frequency of the oscillation circuit; 
a data abnormality determination circuit that compares first data based on the adjustment data with second data based on the adjustment data to determine whether or not at least one of the first data and the second data is abnormal; and 
a flag register that holds a data abnormality flag in which a first value indicating that the first data and the second data are normal, or a second value indicating that at least one of the first data and the second data is abnormal is set, based on a signal from the data abnormality determination circuit.

The closest prior art of record to the claimed invention, namely SHIROTORI et al. (US-20170063305) teaches real-time clock device 1, an oscillation circuit 10 and a storage section 50 which stores frequency adjustment data. (See Fig. 1 and discussion therein). However, does not teach the concept of the claimed data abnormality determination circuit and the flag register.

The prior arts of record, however, fail to teach, singly or in combination, the claimed data abnormality determination circuit and the flag register. As such, modification of the prior art of record to include the claimed data abnormality determination circuit and the flag register can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the data abnormality determination circuit and the flag register set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the data abnormality determination circuit and the flag register as set forth in claim 1. Independent claim(s) 7 recite(s) similar patentable features, albeit an expanded version, and are/is allowable for the same reasons as claim 1. Hence, claims 1-11 are allowable over the prior arts of record.
The Examiner agrees with the Applicant’s arguments with regard to this feature in view of the arts of record; therefore, the Examiner favors the allowance of claims 1-11. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        08/27/2022